[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                            No. 10-10619                 MAY 25, 2011
                                                          JOHN LEY
                        Non-Argument Calendar               CLERK
                      ________________________

                  D.C. Docket No. 4:04-cv-00105-MP-AK

ROSS J. LAWSON,

                                                          Plaintiff-Appellant,

                                 versus

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

                                                        Defendant-Appellee,


ALEPH INSTITUTE, INC.,

                                                                  Defendant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (May 25, 2011)
Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

       Ross Lawson, a Florida prisoner, filed a pro se lawsuit against the Secretary

of the Florida Department of Corrections in his official capacity (the “DOC”) for

injunctive and declaratory relief under 42 U.S.C. § 1983. In his complaint,

Lawson alleged violations of the Religious Land Use and Institutionalized Persons

Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc-1, and the Florida Religious

Freedom Restoration Act (“RFRA”), Fla. Stat. Ann. § 761.01.1 Finding that

Lawson’s professed beliefs in Orthodox Judaism were insincere, the district court

dismissed the action as frivolous under the Prison Litigation Reform Act (PLRA),

28 U.S.C. § 1915(e)(2)(B)(i). On appeal, Lawson argues that the district court

erroneously dismissed his suit as frivolous, inappropriately resolved disputed

issues of fact about Lawson’s sincerity, and failed to afford him adequate notice

and an opportunity to present evidence before dismissing the complaint. After a

review of the record, we affirm.

                                                I.




       1
          Lawson initially filed his complaint pro se. After eighteen months of litigation, Lawson
retained counsel, who filed an amended complaint. Counsel later withdrew. Lawson proceeds
pro se on appeal.

                                                2
       Lawson filed an amended complaint alleging that the DOC burdened his

practice of Orthodox Judaism by, inter alia, denying him access to Kosher meals,

denying access to daily and weekly religious services, and denying his right to

observe Jewish holidays.2

       The DOC moved to dismiss the complaint as frivolous because Lawson’s

religious belief were not sincere. It also requested dismissal as a sanction against

Lawson for filing a frivolous lawsuit. In support of the motion, the DOC

submitted records of Lawson’s canteen purchases, which included poor boy

sandwiches, cheeseburgers, and numerous other non-Kosher items. The DOC

submitted several affidavits as well, including ones from Sergeant Dean Bevis,

Chaplain David Kyle Giddens, and inmate Joseph Wiley. Bevis stated that the

prison meal program served three meals a day and that inmates were eligible for an

alternative entree. Bevis noted that Lawson had chosen the regular meal option

while housed in administrative and disciplinary confinement. Chaplain Giddens

stated that, based on his interactions with Lawson, Lawson was not sincere in his

religious beliefs. He noted that Lawson had not attended Jewish morning prayer

services over the past year and had rejected an offer for a work proscription for


       2
         He also requested an emergency preliminary injunction requiring the DOC to provide
Kosher meals and to exempt him from the grooming code. The district court denied the
preliminary injunction and Lawson does not appeal from that order.

                                              3
Saturdays because he had “too much legal work to do.” Inmate Wiley, the canteen

operator, stated that Kosher items were designated with a “K” on the canteen

menu, he had sold non-Kosher items to Lawson, and he had seen Lawson eat non-

Kosher foods.

       In opposition to the motion to dismiss, Lawson filed a motion to strike the

affidavits, disputed the content of the affidavits, and submitted affidavits of other

inmates to establish that he had been deprived of the opportunity to practice his

religion. He also submitted grievances and other documentation for the district

court’s consideration.

       The magistrate judge recommended that the complaint be dismissed as

frivolous because there was evidence that Lawson’s religious beliefs were not

sincere.3 Over Lawson’s objections, and after considering Lawson’s motion, the

district court adopted the magistrate judge’s recommendation and dismissed the

complaint with prejudice. This appeal followed.

                                                 II.




       3
          At the time of the magistrate judge’s recommendation, Lawson had not filed a response
to the motion for sanctions. Lawson had timely tendered his response to the prison mail system,
but his objections were not docketed in the district court until after the magistrate judge’s report.
In any event, the district court considered Lawson’s response and the evidence before adopting
the magistrate judge’s recommendation.

                                                  4
      On appeal, Lawson first argues that the district court abused its discretion

by dismissing the action as frivolous. We review for abuse of discretion the

district court’s dismissal of an in forma pauperis action as frivolous under

§ 1915(e)(2)(B)(i). Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d

1309, 1315 (11th Cir. 2002). We also review for abuse of discretion a district

court’s decision whether to sanction pursuant to its inherent power. Barnes v.

Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998). “A district court abuses its

discretion if it applies an incorrect legal standard, follows improper procedures in

making the determination, or makes findings of fact that are clearly erroneous.”

Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1309 (11th

Cir. 2001).

      Section 3(a) of RLUIPA prohibits the government from imposing a

“substantial burden” on the religious exercise of a prisoner, even if the burden

results from a rule of general applicability, unless the government demonstrates

that imposition of the burden on that person “(1) is in furtherance of a compelling

governmental interest; and (2) is the least restrictive means of furthering that

compelling governmental interest.” 42 U.S.C. § 2000cc-1. “Although RLUIPA

bars inquiry into whether a particular belief or practice is ‘central’ to a prisoner’s

religion, see 42 U.S.C. § 2000cc-5(7)(A), the Act does not preclude inquiry into

                                           5
the sincerity of a prisoner’s professed religiosity.” Cutter v. Wilkinson, 544 U.S.

709, 725 n.13 (2005). Thus, “prison officials may appropriately question whether

a prisoner’s religiosity, asserted as the basis for a requested accommodation, is

authentic.” Id.

      Section 1915(e)(2)(B)(i) provides that the district court shall dismiss the

case of a prisoner proceeding in forma pauperis if the action is frivolous or

malicious. 28 U.S.C. § 1915(e)(2)(B)(i). A claim is frivolous if it “lacks an

arguable basis either in law or in fact.” Miller v. Donald, 541 F.3d 1091, 1100

(11th Cir. 2008) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). “The

PLRA accords judges not only the authority to dismiss a claim based on an

indisputably meritless legal theory, but also the unusual power to pierce the veil of

the complaint’s factual allegations and dismiss those claims whose factual

contentions are clearly baseless.” Id. (quotation omitted). Additionally, a district

court may dismiss a complaint as a sanction pursuant to either Federal Rule of

Civil Procedure 41(b) or its inherent authority to manage its docket. Betty K

Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005). Dismissal

with prejudice is an extreme sanction. Zocaras v. Castro, 465 F.3d 479, 483 (11th

Cir. 2006). Thus, regardless of the source of the court’s authority, the district

court must find both that the party against whom the sanction is imposed engaged

                                          6
in a “clear pattern of delay or willful contempt” and that a lesser sanction would

not suffice. Betty K Agencies, 432 F.3d at 1337-38.

      On review, we conclude that the district court did not abuse its discretion by

dismissing Lawson’s action as frivolous. Although Lawson argues that the district

court impermissibly resolved disputed issues of fact, the district court was

permitted to “pierce the veil” of Lawson’s factual allegations to determine the

authenticity of his religious beliefs. Based on Lawson’s canteen purchases and on

the affidavits submitted by the DOC, the district court found that Lawson

repeatedly ate non-Kosher food, never attended Jewish prayer services, and

refused a work proscription for the Sabbath because the proscription would “mess

up his lawsuit.” We will not disturb these findings, which contain ample support

in the record.

      Although Lawson energetically denied and attempted to rebut these

conclusions, Lawson’s protracted failure to observe the most basic aspects of his

faith was highly probative, and the district court did not abuse its discretion by

dismissing the action as frivolous.

                                         III.




                                          7
       Lawson next argues that the district court abused its discretion by

dismissing the action without affording him adequate notice and an opportunity to

present evidence to rebut the DOC’s motion for sanctions.4

       Due process requires that a party have adequate notice of the consequences

of the conduct for which he has been sanctioned. See Link v. Wabash Railroad

Co., 370 U.S. 626, 632 (1962). But not every order entered without notice and a

preliminary adversary hearing will offend due process. Rather, to determine the

adequacy of the notice and hearing, this court will consider in large part whether

the record shows that the party was aware of the consequences of his own conduct.

Carlucci v. Piper Aircraft Corp., Inc., 775 F.2d 1440, 1452 (11th Cir. 1985)

(citing Link).

       Here, Lawson filed a motion to strike, objections to the magistrate judge’s

report, and a memorandum of law. He included several affidavits, grievances, and

other documentation for the district court’s consideration. In granting the motion

to dismiss, the district court expressly considered and rejected Lawson’s argument

and evidence. As the district court noted, during five years of litigation, Lawson

       4
           Although Lawson objects that he was entitled to notice under Rule 11, the DOC moved
for sanctions and dismissal under 28 U.S.C. § 1915(e)(2)(B)(i), not under Rule 11. Additionally,
although Lawson objects that the dispositive motions deadline had expired and that the motion
for sanctions was the functional equivalent of a motion for summary judgment, the DOC moved
for sanctions not for summary judgment, and the district court expressly found that no party was
prejudiced by the delay in the revelation of the evidence.

                                               8
“has had an opportunity to respond to every allegation and motion, and has

responded, often and at length. His responses included extensive factual recitation

and legal citations.” In sum, Lawson received adequate notice and opportunity to

present evidence before the district court dismissed the action.

      AFFIRMED.




                                          9